Citation Nr: 1508966	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-46 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for fracture of the distal head of the second right metatarsal, with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to June 1976.

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at an October 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

This matter was previously before the Board in January 2014 and was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the January 2014 remand, the Veteran was afforded a new VA examination in April 2014 in connection with his claim for service connection for hepatitis C.  The January 2014 remand directed that the examiner provide an opinion as to whether it is at least as likely as not that hepatitis C had its onset in service or is otherwise related to service.  The examiner was also directed to specifically indicate the likelihood that hepatitis C was contracted at the same time as hepatitis B, which was documented in service, and to specify the earliest signs or symptoms in the record indicating the onset of hepatitis C during or after service.

The April 2014 VA examiner, who was the same examiner who conducted the previous October 2012 VA examination, diagnosed the Veteran with hepatitis B and hepatitis C.  The examiner stated that it "could not be determined that hepatitis C had its onset in service or was otherwise related to service, and it was not possible to indicate the likelihood that hepatitis C was contracted at the same time as hepatitis B."  The rationale provided was that that the ability to diagnose hepatitis C did not occur till 1989, so it was impossible to say that the Veteran had both hepatitis B and C at the same time, or whether hepatitis C was incurred in service since the Veteran was discharged in 1976.  The examiner also noted that VA treatment records showed that the Veteran had a positive hepatitis C screening test in May 1994.  The examiner then indicated to refer to the October 2012 opinion in which it is stated "I cannot resolve this issue without resort to mere speculation."   At the end of the examination report, the examiner stated that there was no new information to render any opinion different from that given in October 2012.  The examiner's opinion is confusing, as he first indicates that it "could not be determined that hepatitis C had its onset in service or was otherwise related to service," and then indicates in his rationale to refer to his previous opinion in October 2012, in which he could not resolve the issue of whether hepatitis C was caused by service-connected hepatitis B without resort to mere speculation.  Moreover, the examiner did not address the question posed in the January 2014 remand as to whether there was at least as likely as not (a 50 percent probability or greater) that the Veteran's  hepatitis C had its onset in service or is otherwise related to service.  Once VA decides to afford a claimant a medical examination it generally must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary to afford the Veteran an adequate examination.  So as to reduce the likelihood of any additional delay, the Board requires that the examination be conducted by an examiner other than the one that conducted the April 2014 examination.  

The Veteran was also afforded a VA examination in April 2014 in conjunction with his claim for an increased evaluation for his service-connected fracture of the distal head of the second right metatarsal, with degenerative changes.  However, the Board finds that this examination is inadequate.  A review of the report reveals that when asked if the Veteran reported pain of the foot, the examiner checked "yes," but did not document the Veteran's description of pain as requested in the examination report.  Also, when asked if the Veteran reported any functional loss or functional impairment of the foot, the examiner checked "yes," but did not document the Veteran's description of functional loss or impairment.  Furthermore, while noting in the history section of the examination report that aggravating factors included standing and prolonged walking, the examiner checked "no" when asked if the Veteran's conditions impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  In light of these inadequacies, the April 2014 VA examination is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).        

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the VAMC Houston and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period May 2014 to the present.

2.  Schedule the Veteran for a VA examination with a qualified examiner other than one who conducted the October 2012 and April 2014 examinations, to determine the nature and etiology of his Hepatitis C.  It is imperative that the entire claims file be made available to the examiner and the examiner must review the claims file in connection with the examination.  

The examiner should conduct any updated testing necessary and take from the Veteran a history sufficient to identify potential risk factors for hepatitis.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that hepatitis C had its onset in service or is otherwise related to service.  A detailed rationale for the opinion must be provided.

The examiner should specifically indicate the likelihood that hepatitis C was contracted at the same time as hepatitis B, which was documented in service.  The examiner should also specify the earliest signs or symptoms in the record indicating the onset of hepatitis C during or after service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, a complete and detailed explanation should be provided as to why such an opinion with regard to the Veteran's disability cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected fracture of the distal head of the second right metatarsal, with degenerative changes.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  

The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) completely and describe all functional impairment.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




